Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication 2012/0211892) in view of Chang et al. (U.S. Publication No. 2019/0148264)
Regarding claim 1, Kim teaches a method of fabricating a semiconductor device, the method comprising:
providing a carrier substrate (Fig. 4a, carrier 136), the carrier substrate including a conductive layer (Fig. 4d, seed layer 146);
placing a semiconductor die (124) on the carrier substrate (Fig. 4a);
forming an insulating layer (Fig. 4e, encapsulant 148) to cover the semiconductor die on the carrier substrate (Fig. 4e);

performing a plating process (paragraph [0049]) in which the conductive layer of the carrier substrate is used as a seed to form a via (Fig. 4g, via 156) filling the via hole;
forming a first redistribution layer (Fig. 4i, RDL 158/160) on a first surface of the semiconductor die and the insulating layer (Fig. 4i);
removing the carrier substrate (Fig. 4j).
Kim teaches connecting the bottom surface to external devices, but does not specifically teach forming a second redistribution layer on a second surface of the semiconductor die and the insulating layer, the first surface and the second surface being located opposite each other.
However, Chang teaches a similar device in which a first RDL (Fig. 9, RDL 901) is formed on a first side of the device, opposite the carrier, and a second RDL (Fig. 9, 902), is formed on the carrier side of the device after removing the carrier.  It would have been obvious to a person of skill in the art at the time of the effective filing date that the package could have had top and bottom RDLs because this allows for fine pitch connections to both sides, allowing more package stacking options.

Regarding claim 2, Kim in view of Chang teaches the method of claim 1, further comprising:
forming, before performing the plating process, a seed layer (Fig. 4d, seed layer 146) that covers a bottom surface and an inner lateral surface of the via hole (see Fig. 4f).

Regarding claim 4, Kim in view of Chang teaches the method of claim 1, wherein the plating process utilizes a power that is applied to the conductive layer of the carrier substrate (see Kim paragraph [0049], electroplating).

Regarding claim 6, Kim in view of Chang teaches the method of claim 1, wherein the via hole extends into the carrier substrate (see Kim Fig. 4d).

Regarding claim 7, Kim in view of Chang teaches the method of claim 6, wherein a bottom surface of the via protrudes beyond the second surface of the insulating layer (see Kim Fig. 4d).

Regarding claim 12, Kim in view of Chang teaches the method of claim 1, wherein the second surface of the semiconductor die is an active surface (see Chang Fig. 9), and
a plurality of die pads of the semiconductor die are electrically connected to the second redistribution layer (see Chang Fig. 9).


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chang, further in view of Yu et al. (U.S. Publication No. 2019/0311988)
Regarding claim 3, Kim in view of Chang teaches the method of claim 2, wherein the seed layer includes a first part on the bottom surface of the via hole (bottom layer portion) and a second part on the inner lateral surface of the via hole (sidewall portion).
Kim does not teach wherein the first part of the seed layer is removed simultaneously when the carrier substrate is removed.  However, Yu teaches a similar package in which the seed layer covers a bottom portion and a sidewall portion (see Fig. 6, seed layer 46, vias 50), and the bottom portion is removed when the carrier is removed (Fig. 14).  It would have been obvious to a person of skill in the art at the time of the priority date that the bottom portion of the seed could be removed because Yu teaches that this allows for a recessed via portion, improving the quality of further connections (see paragraph [0032]).

Regarding claim 5, Kim in view of Chang teaches the method of claim 1, wherein a bottom surface of the via is exposed after the carrier substrate is removed.
However, Yu teaches a similar package in which the seed layer covers a bottom portion and a sidewall portion (see Fig. 6, seed layer 46, vias 50), and the bottom portion is removed when the carrier is removed (Fig. 14).  It would have been obvious to a person of skill in the art at the time of the priority date that the bottom portion of the seed could be removed because Yu teaches that this allows for a recessed via portion, improving the quality of further connections (see paragraph [0032]).


Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chang, further in view of Yu et al. (U.S. Publication No. 2016/0163578)(“Yu2”)
Regarding claim 9, Kim in view of Chang teaches the method of claim 1, but does not specifically teach the details of how the second RDL is made.  
However, Yu teaches another package having an RDL, wherein forming the redistribution layer includes:
forming a dielectric layer (62) on the second surface of the semiconductor die and the insulating layer (Fig. 11);
forming a pattern hole (paragraph [0027])to penetrate the dielectric layer and to expose a bottom surface of the via (paragraph [0027], Fig. 11);
forming a seed pattern in the via hole to contact the bottom surface of the via (paragraph [0028]);
and forming a redistribution pattern on the seed pattern (paragraph [0028]).


Regarding claim 11, Kim in view of Chang and Yu2 teaches the method of claim 9, wherein, at an interface between the via and the seed pattern, a width of the via is greater than a width of the seed pattern (see Yu Fig. 11, patterned dielectric has opening smaller than the via width, and therefore the seed pattern is also inherently a smaller width).


Claims 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yu, further in view of Chang, further in view of Ramasamy et al. (U.S. Publication No. 2014/0057394)
Regarding claim 14, Kim teaches a method of fabricating a semiconductor device, the method comprising:
providing a carrier substrate (Fig. 4a, carrier 136);
placing a semiconductor die (124) on the carrier substrate (Fig. 4a);
forming an insulating layer (148) on the carrier substrate, the insulating layer surrounding the semiconductor die (Fig. 4e);
etching the insulating layer to form a via hole (Fig. 4f, hole 152) penetrating the insulating layer;
forming a seed layer (146) to cover a bottom surface (see Fig. 4f) and an inner lateral surface (Fig. 4f) of the via hole;
forming a via (156) filling the via hole (Fig. 4g);

removing the carrier substrate (Fig. 4j); and
wherein the bottom surface of the via hole is at a level lower than a level of the active surface of the semiconductor die and than a level of a bottom surface of the insulating layer (see Fig. 4j).
Kim does not teach wherein removing the carrier substrate includes removing a portion of the seed layer simultaneously when the carrier substrate is removed, the portion of the seed layer being on the bottom surface of the via hole.  However, Yu teaches a similar package in which the seed layer covers a bottom portion and a sidewall portion (see Fig. 6, seed layer 46, vias 50), and the bottom portion is removed when the carrier is removed (Fig. 14).  It would have been obvious to a person of skill in the art at the time of the priority date that the bottom portion of the seed could be removed because Yu teaches that this allows for a recessed via portion, improving the quality of further connections (see paragraph [0032]).
Kim in view of Yu does not teach forming a second redistribution layer below the semiconductor die and the insulating layer.  However, Chang teaches a similar device in which a first RDL (Fig. 9, RDL 901) is formed on a first side of the device, opposite the carrier, and a second RDL (Fig. 9, 902), is formed on the carrier side of the device after removing the carrier.  It would have been obvious to a person of skill in the art at the time of the effective filing date that the package could have had top and bottom RDLs because this allows for fine pitch connections to both sides, allowing more package stacking options.
Kim in view of Yu and Chang does not specifically teach the semiconductor is placed to allow an active surface of the semiconductor die to face the carrier substrate.  However, Ramasamy teaches a similar package in which the die is placed with the active side against the carrier (see Fig. 1).  It would have been obvious to a person of skill in the art that the die could have been flipped over as taught by 

Regarding claim 15, Kim in view of Yu, Chang and Ramasamy teaches the method of claim 14, wherein the carrier substrate includes a conductive layer (146), and
the via hole is formed to penetrate the insulating layer and to expose the conductive layer of the carrier substrate (Fig. 4f).

Regarding claim 17, Kim in view of Yu, Chang and Ramasamy teaches the method of claim 14, wherein a bottom surface of the via is exposed after the carrier substrate is removed (see Fig. 4j), and
wherein the bottom surface of the via is in contact with a redistribution pattern of the second redistribution layer (see Chang Fig. 9).

Regarding claim 18, Kim in view of Yu, Chang and Ramasamy teaches the method of claim 14, wherein the via protrudes beyond the bottom surface of the insulating layer (see Fig. 4j).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yu, Chang, Ramasamy, further in view of Yu2.
Regarding claim 20, Kim in view of Yu, Chang and Ramasamy teaches the method of claim 14, but does not specifically teach the details of the RDL formation method.  However, Yu teaches wherein forming the second redistribution layer includes:
forming a dielectric layer (62) to cover the active surface of the semiconductor die and the bottom surface of the insulating layer (Fig. 11);

forming a seed pattern in the pattern hole to contact the via (paragraph [0028]); and
forming a redistribution pattern on the seed pattern (paragraph [0028).
It would have been obvious to a person of skill in the art at the time of the effective filing date that the RDL could have been formed using the method of Yu because it is an extremely common method of forming an RDL, and would have been simple substitution of one method for another known method with predictable results.


Allowable Subject Matter
Claims 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, the prior art, alone or in combination, fails to teach or suggest wherein the carrier substrate includes a dam on a top surface of the carrier substrate, prior to removing the carrier substrate, the carrier substrate surrounds the die pads below the semiconductor die, bottom surfaces of the die pads are at a level the same as a level of a bottom surface of the insulating layer, and
during forming the second redistribution layer, a dielectric layer of the second redistribution layer fills a space between the insulating layer and the die pads.

Regarding claim 16, the prior art, alone or in combination, fails to teach or suggest wherein the seed layer is in contact with the conductive layer of the carrier substrate, and forming the via includes performing a plating process in which the conductive layer and the seed layer are used as a seed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/               Examiner, Art Unit 2816

/SELIM U AHMED/               Primary Examiner, Art Unit 2896